DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of Claims
Claims 1-23 are pending and currently under consideration for patentability under 37 CFR 1.104

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under U.S.C. 120, 121, or 365 is acknowledged. The prior-filed applications (14/567293 filed on 12/11/14, 13/747746 filed on 1/23/13, and 61/666618 filed on 6/29/12) are acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5 February 2021, 20 April 2021, and 31 August 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 112(B)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, and all dependent claims thereof, recites “the electrode” in line 5, which should be changed to --the at least one electrode--.
Claim 22 recites “the electrode” twice in line 3, of which both instances should be changed to --the at least one electrode--.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 2, 19, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kamath et al. (U.S. PG Pub. No. US 2005/0143635 A1) (hereinafter “Kamath”).

Kamath was cited in applicant’s IDS submitted on February 5, 2021.
	With respect to claim 1, Kamath teaches a device for continuous in vivo measurement of glucose concentrations in a host (abstract; par.0012), comprising: at least one electrode operatively connected to electronic circuity configured to generate a signal representative of a concentration of glucose in a host (par.0074, 0077 “flows through circuitry to the counter electrode"); at least one membrane located over at least a portion of the electrode (par.0086-0090 “membrane system…protects the electrodes from contamination of the biological fluid”; 22 in Fig. 2A), the at least one membrane comprising an enzyme configured to catalyze a reaction of glucose and oxygen from a biological fluid in contact with the membrane in vivo (par.0086-0090 “enzyme that catalyzes the reaction...glucose oxidase”; 0097-0099).
	However, Kamath does not teach a temperature sensor configured to measure at least one of an in vivo temperature or a change in temperature in vivo.
	Nonetheless, Kamath teaches that a temperature sensor can be utilized in another embodiment (par.0126 “In another embodiment, a temperature sensor and/or heart rate monitor can provide information helpful in linking activity, metabolism, and glucose excursions of an individual”)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify Kamath in a manner that utilizes an in vivo temperature sensor because doing so would provide additional information helpful in linking activity, metabolism, and glucose excursions of an individual, as evidence by Kamath. Examiner also cites further examples of in vivo temperature sensors in prior continuous analyte monitoring techniques. See prior art of record section at end of this office action.
With respect to claim 2, Kamath teaches the at least one electrode comprises a first electrode and a second electrode (par.0074).
With respect to claim 19, Kamath teaches the temperature sensor is configured to measure a change in sensitivity to glucose in response to a change in temperature in vivo (par.0126; it is understood that Kamath’s embodiment that utilizes a temperature sensor in conjunction with the glucose sensor suggests measuring a change in sensitivity to glucose in response to a change in temperature in vivo).
With respect to claim 23, Kamath teaches a processor configured to use a priori sensitivity information (processor 66 in Fig.6).

Claims 3-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kamath in view of Hoss et al. (U.S. PG Pub. No. US 2012/0028283 A1) (hereinafter “Hoss”).

Hoss was cited in applicant’s IDS submitted on February 5, 2021.
With respect to claims 3-6, Kamath teaches a device for continuous in vivo measurement of glucose concentrations in a host as established above.
However, Kamath does not teach the limitations recited in claims 3-6.
Regarding claim 3, Hoss teaches the at least one membrane comprises a first membrane located over at least a portion of the first electrode and a second membrane located over at least a portion of the second electrode, and wherein the first membrane and the second membrane each have a different temperature coefficient (par.0034, 0044; membrane structure 14 and 15 in Fig.1).
Regarding claim 4, Hoss teaches the first membrane and the second membrane each have a different composition (membrane structure 14 and 15 in Fig.1; par.0029). 
Regarding claim 5, Hoss teaches the first membrane and the second membrane are each configured to exhibit a different change in dimension in response to a change in temperature in vivo (par.0029).
Regarding claim 6, Hoss teaches the first membrane and the second membrane are each configured to exhibit a different change in electrical conductivity in response to a change in temperature in vivo (par.0029-0044). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify Kamath to utilize the recited features as they pertain to membranes having different compositions in order to account for changes in signals generated by the in vivo sensor as a result of changes in temperature, as evidence by Hoss (see Hoss, par.0004).

Claims 7-9, 13, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kamath and Hoss, as applied to claims 3-6 above, and in further view of Simpson et al. (U.S. PG Pub. No. US 2011/0024307 A1) (hereinafter "Simpson").

Simpson was cited in applicant’s IDS submitted on February 5, 2021.
With respect to claims 7-9, 13, and 18, Kamath and Hoss teach a device for continuous in vivo measurement, as established above.
However, Kamath and Hoss do not teach the limitations recited in claims 7-9, 13, and 18.
Regarding claim 7, Simpson teaches sensor electronics configured to apply at least one potential to at least one of the first electrode or the second electrode (par.0031).
Regarding claim 8, Simpson teaches the at least one potential includes a first potential that is applied to the first electrode and a second potential that is applied to the second electrode (par.0031).
Regarding claim 9, Simpson teaches the first potential is different from the second potential (par.0031).
With respect to claim 13, Kamath teaches a third electrode, wherein the first electrode and the second electrode are each working electrodes and the third electrode is a reference electrode (par.0010).
Regarding claim 18, Simpson teaches the device is configured to apply a first bias potential to the first electrode and a second bias potential to the second electrode, wherein the second bias potential varies over time (par.0031). One of ordinary skill in the art at the time of invention would have had predictable success to modify Kamath and Hoss to apply a bias voltage in order to facilitate oxidation, as evidence by Simpson (see Simpson, par.0165). Hoss also suggests that the temperature sensor is configured to measure a change in a property of the device (par.0029 “changes as the temperature changes”), in which it would be obvious to measure said change in response to a change in the second bias potential. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify Kamath and Hoss to apply a bias voltage in order to facilitate oxidation, as evidence by Simpson (see Simpson, par.0165).

Claims 10-12 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kamath, Hoss, and Simpson, as applied to claim 7 above, and in further view of Phan (U.S. PG Pub. No. US 2008/0249385 A1).

Phan was cited in applicant’s IDS submitted on February 5, 2021.
With respect to claims 10-12 and 14, Kamath, Hoss, and Simpson teach a device for continuous in vivo measurement, as established above.
However, Kamath, Hoss, and Simpson do not teach the limitations recited in claims 10-12 and 14.
Regarding claim 10, Phan teaches a connector configured to connect the first electrode and the second electrode, wherein the connector comprises a thermistor (par.0029 “thermistor 35 outputs are shown originating from a sensor block 13, which in this figure represents a local connection point”; see Fig.4A-4D).
Regarding claim 11, Phan teaches a diode (see Figs. 4A-4D).
Regarding claim 12, Phan teaches a capacitor (capacitor C4 in Figs. 4A-4D).
Regarding claim 14, Phan teaches a connector configured to connect the first electrode, the second electrode, and the third electrode, wherein the connector comprises a thermistor and a transistor (par.0029; Figs. 4A-4D). 
Although Phan does not explicitly teach a diode and a transistor (as recited in claims 11 and 14), utilizing such circuitry components would be obvious since diodes and transistors are conventional, as evidence by prior art cited at the end of this office action (see Yamazaki cited below).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify Kamath, Hoss, and Simpson to utilize the circuitry components recited in claims 10-12 because such components are understood to be conventional circuitry components that have been set forth in analyte sensing circuits, as evidence by Phan.

Claims 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kamath and Hoss, as applied to claim 2 above, and in further view of Oviatt (U.S. PG Pub. No. US 2010/0219085 A1).

Oviatt was cited in applicant’s IDS submitted on February 5, 2021.
With respect to claims 15-17, Kamath and Hoss teach a device for continuous in vivo measurement, as established above.
However, Kamath and Hoss do not teach the limitations recited in claims 15-17.
Regarding claim 15, Oviatt teaches the temperature sensor is configured to measure a stimulus signal passed across the first electrode and the second electrode (par.0046).
Regarding claim 16, Oviatt teaches the stimulus signal is an impedance measurement (par.0046).
Regarding claim 17, Oviatt teaches a first reference electrode or a first counter electrode, and a second reference electrode or a second counter electrode, wherein the temperature sensor is configured to measure a stimulus signal passed between the first electrode and the second electrode (par.0046).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify Kamath and Hoss to measure a stimulus signal (i.e. impedance/resistance) in order to account for electrical signal noise that result in changes in resistance based on temperature, as evidence by Oviatt.

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kamath and Hoss, as applied to claim 1 above, and in further view of Brauker et al. (U.S. PG Pub. No. US 2007/0027370 A1) (hereinafter “Brauker”).

Brauker was cited in applicant’s IDS submitted on February 5, 2021.
With respect to claim 21, Kamath and Hoss teach a device for continuous in vivo measurement, as established above.
However, Kamath and Hoss do not teach the limitation recited in claim 21.
Brauker teaches the at least one electrode comprises a portion comprising a shape memory material, and wherein the temperature sensor is configured to measure a pressure change of the shape memory material responsive to a temperature change in vivo (par.0212 “A shape-memory material can be deformed from its "original" conformation and regains its original geometry by itself in response to a force, such as temperature or pressure”).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify Kamath and Hoss to utilize a shape memory material formed around an electrode since doing so has been widely established in analyte sensing, as evidence by Brauker.

Claims 20 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kamath, Hoss, and Simpson, and in further view of Abreu (U.S. PG Pub. No. US 2009/0105605 A1).

Abreu was cited in applicant’s IDS submitted on February 5, 2021.
With respect to claims 20 and 22, Kamath, Hoss, and Simpson teach a device for continuous in vivo measurement of glucose concentrations in a host as established above.
However, Kamath, Hoss, and Simpson do not teach the limitations recited in claims 20 and 22.
Regarding claim 20, Abreu teaches the at least one electrode comprises a thermally conductive core, and wherein the temperature sensor is configured to measure a change in temperature of the thermally conductive core (par.0886 “temperature sensors... made out of metal or other thermally conducting material”).
Regarding claim 22, Abreu teaches the temperature sensor comprises a fiber optic sensor configured to measure a temperature in vivo, and wherein the fiber optic sensor is embedded within the electrode or affixed to the electrode (par.0492).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify Kamath to utilize a temperature sensor which comprises a thermally conductive core and/or fiber optics since doing so would be a simple substitution that has been set forth in the art, as evidence by Abreu.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG Pub. No. 2008/0249385 A1

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 5712724233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791